NORTH EUROPEAN OIL ROYALTY TRUST 43 West Front Street, Suite 19A, Red Bank, New Jersey 07701 (732) 741-4008 NOTICE OF ANNUAL MEETING OF UNIT OWNERS February 15, 2011 To the Unit Owners of NORTH EUROPEAN OIL ROYALTY TRUST: NOTICE IS HEREBY GIVEN that the Annual Meeting of Unit Owners of NORTH EUROPEAN OIL ROYALTY TRUST (the "Trust"), pursuant to Article 14 of its Agreement of Trust will be held on Tuesday, February 15, 2011, at 10:30 A.M., in Rooms 3 and 4, Ninth Floor, at The University Club, 1 West 54th Street, New York, New York 10019 (corner of Fifth Avenue; entrance on 54th Street) for the following purposes: To elect five persons named in the accompanying proxy statement as Trustees to serve until the next annual meeting of unit owners or until their respective successors are duly elected and qualified(“Proposal One”). To consider an advisory vote on compensation of the Trust’s Managing Director (“Proposal Two”). To consider an advisory vote on the frequency of the advisory vote on compensation of the Trust’s Managing Director (“Proposal Three”). To transact such other business as may properly come before the meeting. Proposals Two and Three, which are new this year, have been included in this proxy statement as a result of the requirements of the recently-enacted Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010. The transfer books of the Trust will not be closed.Only unit owners of record as of the close of business on December 30, 2010 will be entitled to notice of and to vote at the annual meeting. BY ORDER OF THE TRUSTEES: ROBERT P. ADELMAN Managing Trustee January 12, 2011 If you plan to attend the meeting, please note that The University Club has a dress code.Gentlemen are required to wear a jacket and tie, and ladies are required to wear business attire.The University Club does not make exceptions.To obtain directions to attend the meeting and vote in person, contact the Trust at (732) 741-4008 or neort@neort.com.To make arrangements for handicap access, contact the University Club at (212) 247-2100. If you do not expect to be present in person, you are urged to sign and return the enclosed proxy in the enclosed postage-paid envelope as soon as possible. Please note that the rules that guide how brokers vote your units have changed.Brokers may no longer vote your units on the election of Trustees in the absence of your specific instructions as to how to vote.Please return your proxy card so your vote can be counted. NORTH EUROPEAN OIL ROYALTY TRUST 43 West Front Street, Suite 19A, Red Bank, New Jersey 07701 (732) 741-4008 PROXY STATEMENT This proxy statement is furnished in connection with the solicitation of proxies by the Trustees of NORTH EUROPEAN OIL ROYALTY TRUST (the "Trust") to be used at the Annual Meeting of Unit Owners to be held on Tuesday, February 15, 2011 and any adjournment or adjournments thereof for the purposes set forth in the accompanying notice of annual meeting.Only unit owners of record at the close of business on December 30, 2010 will be entitled to vote at such meeting.Proxies properly executed and received in time to be presented at the meeting will be voted as specified in such proxies.If no instructions are specified in such proxies, units of beneficial interest in the Trust ("units") will be voted for Proposals One, Two and Three.The Trustees do not know of any matters, other than as described in the Notice of Annual Meeting of Unit Owners, which are to come before the annual meeting.If any other matters are properly presented at the annual meeting for action, the persons named in the enclosed form of proxy and acting thereunder will have the discretion to vote on such matters in accordance with their best judgment. Any proxy may be revoked at any time prior to its being exercised by filing with the Managing Trustee, at the address of the Trust above, written notice of such revocation or a duly executed proxy bearing a later date, or by attending and voting in person at the annual meeting.Owners of unitsregistered in the name of a nominee (e.g. units held by brokers in "street name") who wish to vote in person at the annual meeting should contact the nominee to obtain appropriate authority to vote such units at the annual meeting.Attendance at the annual meeting will not in and of itself constitute revocation of a proxy.This proxy statement and the proxy included herewith are being mailed to unit owners on or about January 12, 2011. The Trust was formed on September 10, 1975, pursuant to a vote of the shareholders of North European Oil Company, a predecessor corporate entity.There were 9,190,590 units of the Trust outstanding on December 30, 2010.This number of units represents all authorized units.Each unit owner is entitled to one vote for each unit he or she holds or represents.Any number of units represented in person or by proxy will constitute a quorum for all purposes at the annual meeting. The affirmative vote of a majority of units represented in person or by proxy at the annual meeting is required to elect any person a Trustee of the Trust.With regard to the election of Trustees, votes may be cast in favor or withheld with respect to all or certain nominees.Votes that are withheld will be counted as present for purposes of the election of Trustees and, thus, will have the same effect as a vote "against" such election. With respect to Proposal Two, the votes that unit owners cast “for” must exceed the votes that unit owners cast “against” to approve the advisory vote on compensation of our Managing Director.With respect to Proposal Three, the frequency of the advisory vote on compensation of our Managing Director receiving the greatest number of votes — every three years, every two years or every one year — will be the frequency that unit owners approve.Because your votes are advisory on these proposals, they will not be binding on the Trustees or the Trust.However, the Trustees and the Compensation Committee of the Trustees of North European Oil Royalty Trust (the “Compensation Committee”) will review the voting results and take them into consideration when making future decisions regarding the Managing Director’s compensation or regarding the frequency of the advisory vote on the Managing Director’s compensation. In the event of a broker non-vote with respect to any issue coming before the annual meeting, such non-voting units will not be deemed present and entitled to vote as to that issue for purposes of determining the total number of units represented in person or by proxy.A “broker non-vote” occurs if a broker or other nominee who is entitled to vote units on behalf of a record owner has not received instructions with respect to a particular item to be voted on, and the broker or nominee does not otherwise have discretionary authority to vote on that matter.Under the rules of the New York Stock Exchange (the “NYSE”), brokers may vote a client’s proxy in their own discretion on certain items even without instructions from the beneficial owner, but may not vote a client’s proxy without voting instructions on “non-discretionary” items.According to the rules of the NYSE, Proposals One, Two and Three are considered “non-discretionary” items and brokers may not vote your units on any of these proposals in the absence of your specific instructions as to how to vote.Please return your proxy card so your vote can be counted. The Trustees do not expect that the cost of soliciting proxies will exceed the amount normally expended for a proxy solicitation for an election of directors or trustees and all such costs will be borne by the Trust.In addition to the use of the mail, some proxies may be solicited personally by the Trustees without additional compensation.The Trustees may reimburse persons holding units in their names or in the names of their nominees for their expenses in sending the soliciting materials to their principals. PROPOSAL ONE: ELECTION OF TRUSTEES The persons named in the accompanying proxy intend to vote for the election of the five individuals named below to serve until the next annual meeting of unit owners, or until their successors have been duly elected and qualified.All of the nominees are presently serving as Trustees.The Trustees are informed that all nominees are willing to serve, but if any such person shall decline or shall become unable to serve as a Trustee for any reason, votes will be cast instead for a substitute nominee, if any, designated by the present Trustees, or, if none is so designated prior to election, said votes will be cast according to the judgment of the person or persons voting the proxy. Nominees for Election as Trustees The following sets forth certain information about the nominees for election as Trustees, including a description of the specific experience, qualifications, attributes or skills that led to the conclusion that, given the nature and structure of the Trust, the named person should serve as a Trustee.For further information, see “Governance and NominationsNominations” below.Other than the Trust itself, none of the corporations or organizations with which the nominees are affiliated is a parent, subsidiary or other affiliate of the Trust. Robert P. Adelman, 80, has been retired from full-time employment in excess of five years.Mr. Adelman has been involved in the representation of the Trust, as a Trustee since 1987, and of a parallel royalty owner since 1960.He has monitored and negotiated the royalty contracts and payments both for the Trust and the parallel royalty owner during that time.Mr. Adelman was responsible for interviewing on behalf of the Trustees and recommending to them the legal and accounting representatives and business consultant in Germany.Mr. Adelman is a director or trustee of various profit and non-profit companies.He holds a law degree, served as the chief financial officer of a major property holding and development corporation, as chairman and chief executive officer of a mining and road-building corporation, and as director of numerous other enterprises. Samuel M. Eisenstat, 70, currently serves as the Chief Executive Officer of Abjac Energy Corp., a small, private oil and gas exploration company which he founded.He has served in that position since 1970.Mr. Eisenstat currently serves as a director or trustee of 39 open and closed end funds managed by SunAmerica Asset Management Corp. These funds are part of fund complexes consisting of several SunAmerica fund complexes (comprised of 27 individual funds), the Anchor Series Trust fund complex (comprised of 9 individual funds), and the Sun America Specialty Series fund complex (comprised of 3 individual funds).He has broad corporate governance experience, which includes having served as an independent chair of the mutual fund complexes listed above as well as its audit committee chair.Mr. Eisenstat holds a law degree, a master of laws degree in tax and a master of laws degree with a corporate concentration. Lawrence A. Kobrin, 77, is a senior counsel with the law firm of Cahill Gordon & Reindel llp, a position he has held since January 1, 2007.Prior to such time, Mr. Kobrin was a partner at Cahill Gordon & Reindel llp, a position he held since 1984.Cahill Gordon & Reindel llp serves as counsel to the Trust.Mr. Kobrin has been a Trustee since 2006.Mr. Kobrin has served as a legal advisor to the Trust since its formation in 1975, both at Cahill Gordon & Reindel llpand at other law firms.Mr. Kobrin has also served as special counsel to a parallel royalty owner during that time.As a result, he has long and continuous experience with the Trust’s organizational model and operations, and with the royalty contractual rights and their enforcement for the Trust and the parallel royalty owner.Additionally, Mr. Kobrin is familiar with the professional representatives and consultants in Germany. He has a law degree and has practiced law for over fifty years, focusing on various corporate, real property and non-profit organization matters. Willard B. Taylor, 70, is of counsel to the law firm of Sullivan and Cromwell LLP, a position he has held since 2008, and was a partner in that firm from 1972 through 2007.Mr. Taylor has been a Trustee since 1975 and also served as a director of North European Oil Company from 1970 to 1972.Mr. Taylor specializes in tax matters, including extractive industry taxation; and has for many years been a professor on the adjunct faculty of New York University School of Law. Rosalie J. Wolf, 69, is a Managing Partner of Botanica Capital Partners LLC, an investment consulting firm, a position she has held since 2004.She is also a Member of Brock Capital Group LLC, a boutique investment bank and advisory firm, a position she has held since November 2008.From 2001-2003, Ms. Wolf was a managing director and senior advisor of Offit Hall Capital Management LLC (and predecessor entity), an investment advisory firm.From 1994-2000, Ms. Wolf was the Treasurer and Chief Investment Officer of The Rockefeller Foundation.Ms. Wolf has been a Trustee since 2001.Ms. Wolf has extensive financial background, corporate governance experience, and experience in the international oil and gas industry.She serves on the boards of several private, public, and non-profit entities.She is currently a director (and formerly the chairman) of Sanford C. Bernstein Fund, Inc.Ms. Wolf is a director of TIAA-CREF, where she chairs the Audit Committee and serves on the Investment and Executive Committees. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Unit Ownership of Trustees and Executive Officers The following table sets forth the number of units beneficially owned as of December 9, 2010 by each Trustee and nominee for Trustee, the individual named in the summary compensation table set forth below under “Executive Compensation,” and all Trustees and executive officers as a group. Name and Position of Beneficial Owner Number of Units Beneficially Owned Percentage Beneficially Owned (1) Robert P. Adelman, Managing Trustee * Samuel M. Eisenstat, Trustee * Lawrence A. Kobrin, Trustee (2) * Willard B. Taylor, Trustee * Rosalie J. Wolf, Trustee * John R. Van Kirk, Managing Director (3) * All Trustees and executive officers as a group (6 persons) * * Less than one percent Percentage computations are based upon all outstanding units. Percentage computations for each Trustee and the Managing Director include units deemed to be owned indirectly even when beneficial ownership has been disclaimed as set forth in note (2). Includes 500 units owned by Mr. Kobrin’s wife, in which units he disclaims beneficial interest. Mr. Van Kirk, 58, has been the Managing Director of the Trust since 1990. Other Unit Ownership The following table reflects the holdings of those known to the Trust to own beneficially more than 5% of the Trust’s outstanding units as of September 30, 2010. Name and Address of Beneficial Owner Number of Units Beneficially Owned Percentage Beneficially Owned Lucas Capital Management LLC 2 Bridge Avenue Red Bank, NJ 07701 % Based on Form 13F dated November 15, 2010 with respect to the quarter ended September 30, 2010, filed with the Securities and Exchange Commission by Lucas Capital Management LLC.Lucas Capital Management LLC has sole voting and dispositive power with respect to 538,238 units. EXECUTIVE COMPENSATION Compensation Discussion and Analysis There is only one executive officer of the Trust, its Managing Director.The Compensation Committee is responsible for recommending to the Trustees for approval all aspects of the compensation of the Managing Director. The Trust is a passive fixed investment trust which holds overriding royalty rights, receives income under those rights from certain operating companies, pays its expenses and distributes the remaining net funds to its unit owners.The Trust does not engage in any business or extractive operations of any kind in the areas over which it holds royalty rights and is precluded from engaging in such activities by the Trust Agreement.As a result, the Trust’s financial results are determined primarily by factors not within the control of its executive or the Trustees, including energy prices in Europe, currency exchange rates, energy supply contracts and the operating companies’ production and sales levels. Given the nature of the Trust and the inability of the Managing Director to affect royalty income, the Compensation Committee believes that the time required and the level of skill with which the Managing Director handles the administrative and financial affairs of the Trust, rather than the Trust’s financial results, are the significant factors in determining his compensation.In setting the annual compensation of the Managing Director, the Compensation Committee considers the historic level of compensation paid to the Managing Director and the time required and the level of skill with which he handles the Trust’s administrative and financial affairs.In addition, in the case of the current Managing Director (who has served in this role since 1990), the Compensation Committee takes into account the value of his continued performance and knowledge of the Trust, which he has gained over many years.The Compensation Committee will also review the voting results with regard to Proposal Two in this proxy statement, and take the results into consideration when making future decisions regarding the Managing Director’s compensation. Historically, the compensation package for the Managing Director has consisted of a base salary and, on occasion, a cash bonus.No long-term incentive compensation has been paid and, as a result of the format of the Trust, no equity-based compensation can be made available.Lacking a traditional 401-K or its equivalent, in 2007, the Trust established a savings incentive match plan for employees (SIMPLE IRA) that is available to both employees of the Trust, one of whom is the Managing Director.The Trustees have authorized the making of contributions by the Trust to the accounts of employees, on a matching basis, of up to 3% of cash compensation paid to each such employee. For calendar 2010, the Managing Director’s annual total compensation was $118,450, which included the Trust’s matching 3% contribution of $3,450 to his SIMPLE IRA.For calendar 2011, the Managing Director’s annual total compensation is unchanged and remains at $118,450 and includes the Trust’s matching 3% contribution of $3,450 to his SIMPLE IRA. The Trust does not maintain any severance or change of control plans or any employment contracts.As a result, the Managing Director is not entitled to receive any severance or other benefits in the case of a termination event or a change of control.The Trust does not have any formal unit ownership requirements or guidelines. Although the Trust does not engage in any formal benchmarking, as a means of testing its judgment, the Compensation Committee has, from time to time, explored the costs of alternate or substitute performance of the management functions by a corporate service firm or similar entity and found that the fees to be charged by such entities to perform these functions would be more costly to the Trust and the unit owners and probably less effective. The compensation of the Trustees is primarily set by the Trust Agreement, but the Compensation Committee is responsible for recommending to the Trustees for approval any additional compensation to Trustees for serving in roles such as the Managing Trustee (a non-executive position), a committee chair or the clerk of the Trustees.For these additional roles, the experience gained both during the length of their service with the Trust and their roles and experience outside the Trust as well as the time and responsibility involved in these added roles are considered in setting the additional compensation.See “Trustee Compensation” below.The Compensation Committee has not historically retained any compensation consultants to assist it in this process and has not done so currently. Report of the Compensation Committee of the Trustees of North European Oil Royalty Trust The Compensation Committee has reviewed and discussed the Compensation Discussion and Analysis (which is set forth above) with management.Based on this review and discussions, the Compensation Committee recommended to the Trustees that the Compensation Discussion and Analysis be included in this Proxy Statement. Samuel M. Eisenstat, Chairman Robert P. Adelman Lawrence A. Kobrin Willard B. Taylor Rosalie J. Wolf Summary Compensation Table Set forth below is a table summarizing the compensation of the Managing Director (the onlyexecutive officer of the Trust) for fiscal 2006 through 2010. Name and Principal Position Year Salary ($) (1) Bonus ($) All Other Compensation ($) Total Compensation ($) John R. Van Kirk-Managing Director $ $
